Exhibit 10.40

MANAGEMENT PERFORMANCE SHARE AGREEMENT

MetLife, Inc. confirms that, on [grant date] (the “Grant Date”), it granted you,
[name], [number] Performance Shares (your “Performance Shares”). Your
Performance Shares are subject to the terms and conditions of this Management
Performance Share Agreement (this “Agreement”) and the MetLife, Inc. 2005 Stock
and Incentive Compensation Plan (the “Plan”).

1. Standard Performance Terms.

(a) The terms of this Section 1 shall be referred to as the “Standard
Performance Terms” and will apply to your Performance Shares except in so far as
Sections 2 (Change of Status) or 3 (Change of Control) apply.

(b) The Performance Period for your Performance Shares will begin on [date],
[year] and end on the December 31 immediately preceding the third anniversary of
the beginning of the Performance Period. After the conclusion of the Performance
Period, the Committee shall certify in writing the number of Performance Shares
payable in accordance with Section 1(c) (your “Final Performance Shares”), and
your Final Performance Shares will be due and payable in Shares.

(c) The Committee will determine your Final Performance Shares by multiplying
your Performance Shares by the “Performance Factor.” The Performance Factor
means a percentage (from zero to 200%) which is the sum of two other percentages
(each from zero to 100%), described in (1) and (2) below.

(1) The first percentage will be based on the Company’s performance with respect
to Change in Annual Net Operating Income Available to Common Shareholders Per
Share during the Performance Period relative to the other companies in the
Standard and Poor’s Insurance Index, determined according to Table 1 of
Schedule A to this Agreement. For this purpose, (a) “Net Operating Income
Available to Common Shareholders Per Share” for any period means net income,
excluding: (1) after-tax net investment gains and losses, (2) after-tax
adjustments related to net investment gains and losses, (3) after-tax
discontinued operations other than discontinued real estate, and (4) preferred
stock dividends, in each case determined according to generally accepted
accounting principles, divided by the weighted average number of shares
outstanding during such period determined on a diluted basis under generally
accepted accounting principles; and (b) “Change in Annual Net Operating Income
Available to Common Shareholders Per Share” means Net Operating Income Available
to Common Shareholders Per Share in the final calendar year of the Performance
Period divided by Net Operating Income Available to Common Shareholders Per
Share in the calendar year immediately preceding the beginning of the
Performance Period.

(2) The second percentage will be based on the Company’s performance with
respect to Proportionate Total Shareholder Return during the Performance Period
relative to the other companies in the Standard and Poor’s Insurance Index,
determined according to Table 2 of Schedule A to this Agreement. For this
purpose, (a) “Initial Closing Price” means the average Closing Price (and, in
the case of a company other than the Company, the most closely analogous price)
in the twenty (20) trading days prior to the first day of the Performance
Period; (b) “Final Closing Price” means the average Closing Price (and, the case
of a company other than the Company, the most closely analogous price) in the
twenty (20) trading days prior



--------------------------------------------------------------------------------

to and including the final day of the Performance Period; (c) “Total Shareholder
Return” means the change (plus or minus) from the Initial Closing Price to the
Final Closing Price, plus dividends (if any) actually paid on Shares (or, in the
case of a company other than the Company, the most closely analogous security)
on a reinvested basis from the first day of the Performance Period to and
including the last day of the Performance Period; and (d) “Proportionate Total
Shareholder Return” means Total Shareholder Return divided by Initial Closing
Price.

(d) For these purposes, the Standard & Poor’s Insurance Index means each company
which is described by either of the following criteria:

(1) the company is included in such index for the entirety of the Performance
Period; or

(2) the company is included in such index on the final day of the Performance
Period, and at least fifty percent (50%) of the securities entitled to vote for
the directors of that company were owned, directly or indirectly, immediately
after and as the result of a merger, acquisition, or other similar corporate
transaction, by a majority of the shareholders (determined immediately prior to
such transaction) of a company that was either: (i) included in such index on
the first day of the Performance Period, or (ii) described by this
Section 1(d)(2).

2. Change of Status. For purposes of this Section 2, your transfer between the
Company and an Affiliate, or among Affiliates, will not be a termination of
employment. In the event of a Change of Control, any applicable terms of
Section 3 (Change of Control) will supersede the terms of this Section 2.

(a) Long-Term Disability. In the event you qualify for long-term disability
benefits under a plan or arrangement offered by the Company or an Affiliate for
its Employees, the Standard Performance Terms will continue to apply to your
Performance Shares. Once this provision applies, no other change of status
described in this Section 2 (except the provision regarding termination for
Cause) will affect your Performance Shares, even if you subsequently return to
active service or your employment with the Company or an Affiliate terminates
other than for Cause.

(b) Death. In the event that your employment with the Company or an Affiliate
terminates due to your death, your Performance Shares will be due and payable in
Shares (or cash at a value equal to the Closing Price on the date of your death,
if so determined by the Committee).

(c) Retirement. If your employment with the Company or an Affiliate terminates
(other than for Cause) on after your early retirement date or normal retirement
date (in each case determined under any ERISA qualified pension plan offered by
the Company or an Affiliate in which you participate) (“Retirement”), the
Standard Performance Terms will continue to apply to your Performance Shares.

(d) Bridge Eligibility. If your employment with the Company or an Affiliate
terminates (other than for Cause) with bridge eligibility for retirement-related
medical benefits (determined under an ERISA qualified benefit plan offered by
the Company or an Affiliate in which you participate, if any) (“Bridge
Eligibility”), and your separation agreement (offered to you under the severance
program offered by the Company or an Affiliate to its Employees) becomes final,
the Standard Performance Terms will continue to apply to your Performance
Shares.

 

2



--------------------------------------------------------------------------------

(e) Termination for Cause. In the event that your employment with the Company or
an Affiliate terminates for Cause, your Performance Shares will be forfeited
immediately.

(f) Other Termination of Employment. Unless the Committee determines otherwise,
if no other provision in this Section 2 regarding change of status applies,
including, for example, your voluntary termination of employment, your
termination without Retirement or Bridge Eligibility, or your termination by the
Company or an Affiliate without Cause, your Performance Shares will be forfeited
immediately unless you are offered a separation agreement by the Company or an
Affiliate under a severance program. To the extent your separation agreement
becomes final, your Prorated Performance Shares will be due and payable to you.
The number of your “Prorated Performance Shares” will be determined by dividing
the number of calendar months in the Performance Period that have ended as of
the end of the month of the termination of your employment by thirty-six (36),
multiplying the result by the number of your Performance Shares, and rounding to
the nearest whole number; provided, however, that if the date of the termination
of your employment is prior to the first anniversary of the beginning of the
Performance Period, then the number of your Prorated Performance Shares shall be
zero (0). Payment for each of your Prorated Performance Shares will be made in
cash at a value equal to the Closing Price on the Grant Date, and shall be
rounded to the nearest one-hundred dollars ($100.00). If your separation
agreement does not become final, your Performance Shares will be forfeited.

3. Change of Control.

(a) Except as provided in Section 3(b), and unless otherwise prohibited under
law or by applicable rules of a national security exchange, if a Change of
Control occurs, your Performance Shares will be due and payable in the form of
cash equal to the number of your Performance Shares multiplied by the Change of
Control Price

(b) The terms of Section 3(a) will not apply to your Performance Shares if the
Committee reasonably determines in good faith, prior to the Change of Control,
that you have been granted an Alternative Award for your Performance Shares
pursuant to Section 15.2 of the Plan. Any such Alternative Award shall not
accelerate the timing of payment or otherwise violate Code Section 409A.

4. Nontransferability of Awards. Except as provided in Section 5 or as otherwise
permitted by the Committee, you may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate any of your Performance Shares, and all rights
with respect to your Performance Shares are exercisable during your lifetime
only by you.

5. Beneficiary Designation. You may name any beneficiary or beneficiaries (who
may be named contingently or successively) who may then exercise any right under
this Agreement in the event of your death. Each beneficiary designation for such
purpose will revoke all such prior designations. Beneficiary designations must
be properly completed on a form prescribed by the Committee and must be filed
with the Company during your lifetime. If you have not designated a beneficiary,
your rights under this Agreement will pass to and may be exercised by your
estate.

6. Tax Withholding. The Company will withhold from payment made under this
Agreement an amount sufficient to satisfy the minimum statutory Federal, state,
and local tax withholding requirements relating to payment on account of your
Performance Shares.

 

3



--------------------------------------------------------------------------------

7. Adjustments. The Committee will make appropriate adjustments in the terms and
conditions of your Performance Shares in recognition of unusual or nonrecurring
events affecting the Company or its financial statements (such as a Common Stock
dividend, Common Stock split, recapitalization, payment of an extraordinary
dividend, merger, consolidation, combination, spin-off, distribution of assets
to stockholders other than ordinary cash dividends, exchange of shares, or other
similar corporate change), or in recognition of changes to applicable laws,
regulations, or accounting principles, to prevent unintended dilution or
enlargement of the potential benefits of your Performance Shares. The
Committee’s determinations in this regard will be conclusive.

8. Timing of Payment.

(a) This Agreement is intended to comply with Code Section 409A and shall be
interpreted accordingly. If Shares are to be paid to you, you will receive
evidence of ownership of those Shares.

(b) If payment is due and payable under Section 2(b), it will be made upon your
death.

(c) If payment is due and payable under Section 2(f), it will be made six
(6) months after the termination of your employment (or six (6) months after
your “separation from service” under Code Section 409A, if that is a different
date).

(d) If payment is due and payable under Section 3(a), and the Change of Control
that causes payment to be due and payable is a “change of control” as defined
under Code Section 409A, such sum shall be paid to you within thirty (30) days
of the Change of Control. If payment is due and payable under Section 3(a), and
the Change of Control that causes payment to be due and payable is not a “change
of control” as defined under Code Section 409A, such sum shall be paid to you at
the time determined under Section 8(e).

(e) If payment is due and payable under the Standard Performance Terms and you
have chosen to defer payment under an applicable deferred compensation plan
offered by the Company or an Affiliate, payment will be made at the time
determined under that plan. If payment is due and payable under the Standard
Performance Terms and you have not chosen to defer payment under an applicable
deferred compensation plan offered by the Company or an Affiliate, payment will
be made in the calendar year after the end of the Performance Period.

9. Closing Price. For purpose of this Agreement, “Closing Price” will mean the
closing price of a Share as reported in the principal consolidated transaction
reporting system for the New York Stock Exchange (or on such other recognized
quotation system on which the trading prices of the Shares are quoted at the
relevant time), or in the event that there are no Share transactions reported on
such tape or other system on the applicable date, the closing price on the
immediately preceding date on which Share transactions were reported. Closing
Price shall constitute “Fair Market Value” under the Plan for all purposes
related to your Performance Shares.

10. No Guarantee of Employment. This Agreement is not a contract of employment
and it is not a guarantee of employment for life or any period of time. Nothing
in this Agreement interferes with or limits in any way the right of the Company
or an Affiliates to terminate your employment at any time. This Agreement does
not give you any right to continue in the employ of the Company or an Affiliate.

 

4



--------------------------------------------------------------------------------

11. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Delaware, regardless of
the law that might be applied under principles of conflict of laws. Any action
to enforce this Agreement or any action otherwise regarding this Agreement must
be brought in a court in the State of New York, to which jurisdiction the
Company and you consent.

12. Miscellaneous. For purposes of this Agreement, “Committee” includes any
direct or indirect delegate of the Committee as defined in the Plan and the word
“Section” refers to a Section in this Agreement. Any other capitalized word used
in this Agreement and not defined in this Agreement, including each form of that
word, is defined in the Plan. Any determination or interpretation by the
Committee pursuant to this Agreement will be final and conclusive. In the event
of a conflict between any term of this Agreement and the terms of the Plan, the
terms of the Plan control. This Agreement and the Plan represent the entire
agreement between you and the Company, and you and all Affiliates, regarding
your Performance Shares. No promises, terms, or agreements of any kind regarding
your Performance Shares that are not set forth, or referred to, in this
Agreement or in the Plan are part of this Agreement. In the event any provision
of this Agreement is held illegal or invalid, the rest of this Agreement will
remain enforceable. If you are an Employee of an Affiliate, your Performance
Shares are being provided to you by the Company on behalf of that Affiliate, and
the value of your Performance Shares will be considered a compensation
obligation of that Affiliate. Your Performance Shares are not Shares and do not
give you the rights of a holder of Shares. You will not be credited with
additional Performance Shares on account of any dividend paid on Shares. The
issuance of Shares or payment of cash pursuant to your Performance Shares is
subject to all applicable laws, rules and regulations, and to any approvals by
any governmental agencies or national securities exchanges as may be required.
No Shares will be issued or no cash will be paid if that issuance or payment
would result in a violation of applicable law, including the federal securities
laws and any applicable state or foreign securities laws.

 

5



--------------------------------------------------------------------------------

13. Amendments. The Committee has the exclusive right to amend this Agreement as
long as the amendment does not adversely affect any of your previously-granted
Awards in any material way (without your written consent) and is otherwise
consistent with the Plan. The Company will give written notice to you (or, in
the event of your death, to your beneficiary or estate) of any amendment as
promptly as practicable after its adoption.

14. Agreement to Protect Corporate Property. The grant of your Performance
Shares is subject to your execution of the Agreement to Protect Corporate
Property provided to you with this Agreement (“Property Agreement”). If you do
not return a signed copy of the Property Agreement, this Agreement and the
Performance Shares granted to you will be void. The Company may in its sole
discretion allow an extension of time for you to return your signed Property
Agreement.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and you have executed this Agreement.

 

METLIFE, INC.       EMPLOYEE By:   C. Robert Henrikson       [name]   Name      
         

Chairman of the Board,

President, and Chief Executive Officer

        Title                 Signature       Signature        

        Date:     

 

6



--------------------------------------------------------------------------------

Schedule A

to Management Performance Share Agreement

Table 1

 

Change in Annual Net Operating

Income Available to Common

Shareholders Company Performance

(Percentile Relative to Other

Companies in S&P Ins. Index)

   First Percentage For Purposes  of
Determining Performance Factor*

0-24

   0

25

   25

26

   26

27

   27

28

   28

29

   29

30

   30

31

   31

32

   32

33

   33

34

   34

35

   35

36

   36

37

   37

38

   38

39

   39

40

   40

41

   41

42

   42

43

   43

44

   44

45

   45

46

   46

47

   47

48

   48

49

   49

50

   50

51

   52

52

   54

53

   56

54

   58

55

   60

56

   62

57

   64

58

   66

59

   68

60

   70

61

   72

62

   74

63

   76

64

   78

65

   80

66

   82

67

   84

68

   86

69

   88

70

   90

71

   92

72

   94

73

   96

74

   98

75-99

   100



--------------------------------------------------------------------------------

Table 2

 

Proportionate Total Shareholder

Return Company Performance

(Percentile Relative to Other

Companies in S&P Ins. Index)

   Second Percentage For Purposes of Determining
Performance Factor*

0-24

   0

25

   25

26

   26

27

   27

28

   28

29

   29

30

   30

31

   31

32

   32

33

   33

34

   34

35

   35

36

   36

37

   37

38

   38

39

   39

40

   40

41

   41

42

   42

43

   43

44

   44

45

   45

46

   46

47

   47

48

   48

49

   49

50

   50

51

   52

52

   54

53

   56

54

   58

55

   60

56

   62

57

   64

58

   66

59

   68

60

   70

61

   72

62

   74

63

   76

64

   78

65

   80

66

   82



--------------------------------------------------------------------------------

67

   84

68

   86

69

   88

70

   90

71

   92

72

   94

73

   96

74

   98

75-99

   100

 

* First percentage and second percentage are added together and the total is
multiplied by the number of Performance Shares granted to determine the number
of Final Performance Shares. See Section 1(c) of this Agreement.